Exhibit 10.45
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE HEALTH EXPENSE PLAN
January 2009
ARTICLE I
PURPOSE

1.01   The Pinnacle Entertainment, Inc. Executive Health Expense Plan (the
“Plan”) is effective January 1, 2003. The purpose of the Plan is to provide
payment or reimbursement for certain Medical, Dental and Vision Care expenses
incurred by a Participant and his/her Dependents. No benefits payable under the
Plan shall be applied for any other purpose.

1.02   It is the intention of Pinnacle Entertainment, Inc. (the “Company”) that
the Plan constitute an employee welfare benefit plan maintained primarily for
the purpose of providing benefits for a select group of management employees in
accordance with Department of Labor Regulation § 2520.104-24.

ARTICLE II
PERMANENT PROGRAM OR ARRANGEMENT

2.01   The Company intends that the Plan be a permanent program or arrangement
for the exclusive benefit of Plan Participants and their Dependents.

2.02   Notwithstanding the foregoing, nothing herein shall prevent the Company
from amending or terminating the Plan, provided such amendment or termination
shall not affect a Participant’s rights to benefits hereunder with respect to
reimbursable expenses that have been incurred prior to the date Company action
is taken to terminate the Plan or the effective date of such termination,
whichever occurs last.

ARTICLE III
EFFECTIVE DATE

3.01   The effective date of the Plan is January 1, 2003. The records of the
Plan shall be kept on a calendar year basis. The Plan year shall be the calendar
year.

 

 



--------------------------------------------------------------------------------



 



ARTICLE IV
ELIGIBILITY

4.01   An employee of the Company shall be eligible to participate in the Plan
(an “Eligible Employee”) if he/she is covered under the Pinnacle Entertainment,
Inc. Group Health Plan, the Corporate Group Health Plan, Boomtown, Reno, New
Orleans, Belterra, Pinnacle Atlantic City, Lumiere Place, L’Auberge du Lac Group
Health Plan, the Director Health and Medical Insurance Plan, or any other major
medical group health plan sponsored by the Company (referred to hereinafter
collectively as the “Group Health Plan”) and:

  (a)   He/she is a Class 3 employee of the Company, which means: President and
Chairman and all appointed members of the Board of Directors (the “Board”),
Chief Executive Officer of the Company, the Executive Vice President, Chief
Operating Officer of the Company, or a Senior Vice President, Vice President,
General Manager of the Company, or other as may be designated by the Corporate
Benefits Committee.

ARTICLE V
PARTICIPATION

5.01   Each Eligible Employee shall become participant in the Plan (a
“Participant”) on the effective date of the Plan if he/she was an Eligible
Employee on such date. Each other Eligible Employee shall become a Participant
on the date he/she becomes an Eligible Employee. Subject to § 5.02,
participation in the Plan shall terminate upon termination of the Participant’s
employment with the Company, termination of the Participant’s status as a
Class 3 employee of the Company in an Applicable Group Health Plan, or upon
termination of the Plan.

Each Participant (and his/her Dependents) shall, however, retain the right to
have payment made or to be reimbursed for claims incurred prior to the
Applicable Group Health Plan, or termination of the Plan. For this Purpose, a
claim shall be considered to be incurred when the service relating to such claim
has been rendered.

5.02   Notwithstanding the foregoing, to the extent required by § 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”) [COBRA], a qualified
beneficiary (as defined in Code § 4980B(g)(1)) who would lose coverage under the
Plan upon the occurrence of a qualifying event (as defined in Code
§ 49808(f)(3)) shall be permitted to continue coverage under the Plan by
electing to make applicable premium payments in accordance with procedures
established by the Benefits Committee that are consistent with COBRA.

 

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE VI
BENEFITS

6.01   The Company shall reimburse, or shall pay the service provider on behalf
of each Participant for Medical, Dental and Vision Care Expenses incurred by the
Participant or his/her Dependents in accordance with the following:

  (a)   Participants shall be reimbursed, or payment shall be made by the Plan,
for one hundred percent (100%) of the Applicable Group Health Plan allowable
amount paid or incurred by the Participant for Medical, Dental and Vision Care
Expenses; provided, however, that (i) if providers are used who are not in the
PPO network of the Applicable Group Health Plan, full reimbursement will be
limited to 125% of usual and customary charges for the geographic area, and, for
charges above this amount, the Company will reimburse 50% and the Participant
will be responsible for 50%, and (ii) reimbursement will be subject to the
limitations of Section 7.01.

  (b)   Any payment or reimbursement of benefits under this Plan that is taxable
to a Participant shall be made by December 31 of the calendar year following the
calendar year in which the Participant or Dependent incurred the expense.

6.02   For purposes of the Plan, the following terms shall have the definitions
set forth below:

  (a)   “Applicable Group Health Plan” means the specific Group Health Plan
under which the Participant and his/her Dependents are covered.

  (b)   “Medical, Dental and Vision Care Expenses” means deductibles,
co-payments, and/or coinsurance amounts paid or incurred by the Participant in
accordance with the terms of the Applicable Group Health Plan.

  (c)   “Dependent” means a dependent of the Participant as defined under the
Applicable Group Health Plan who is covered under such plan either as a
Dependent of the Participant or as an employee of the Company.

ARTICLE VII
LIMITATION OF BENEFITS PROVIDED

7.01   Except as otherwise provided herein, reimbursements to Participants, or
payments made on behalf of participants, shall be made only with respect to
Medical, Dental and Vision Care Expenses that are paid or incurred for expenses
that are eligible expenses under the terms of the Applicable Group Health Plan.
Also, except as otherwise provided herein, all exclusions, benefit maximums, and
benefit limits applicable under the terms of the Applicable Group Health Plan
shall also apply to the Plan and are incorporated herein by reference except in
the following areas:

  (a)   Total Dental maximum yearly coverage per covered person will be three
thousand dollars ($3,000.00). This total includes the one thousand five hundred
dollars ($1,500.00) dental coverage under the Group Health Plan.

  (b)   Exclusive of the regular dental coverages: Total Orthodontics coverage
for the dependent child up to 23 will be two thousand five hundred dollars
($2,500.00). This total includes the one thousand dollars ($1,000.00) covered
orthodontics expense under the Group Health Plan. This is a separate benefit
from dental and has a one time only lifetime maximum benefit and applies to a
dependent child up to the age of 23.

 

- 3 -



--------------------------------------------------------------------------------



 



  (c)   Total Vision maximum yearly coverage per person for lenses frames, and
eye exam will be a maximum of five hundred dollars ($500.00). This total
includes the two hundred dollars ($200.00) coverage under the Group Health Plan
for lenses, frames and eye exam. The usual and customary charges for an eye exam
are 100% reimbursable up to one hundred dollars ($100.00).

  (d)   The Total Executive Health Expense Plan under Medical Preventative
coverage shall include a complete yearly routine physical per covered person up
to one thousand dollars ($1,000.00). This total includes the five hundred
dollars ($500.00) under the Group Health Plan. This benefit will be provided to
the Participant, spouse and dependent.

ARTICLE VIII
BENEFITS FROM ANOTHER SOURCE

8.01   Reimbursement or payment under the Plan shall be made only in the event,
and to the extent, that reimbursement or payment for Medical, Dental and Vision
Care Expenses is not provided for under any insurance policy or under any other
plan of the Company (including the Group Health Plan) or under the plan of
another employer, or under any federal or state law, to the extent that such
federal or state law permits this Plan not to make reimbursement for
Participants covered by such federal or state law. If there is such a policy,
plan or law in effect providing for such reimbursement or payment in whole or in
part, then to the extent of the coverage under such policy, plan or law, the
Company shall be relieved of any and all liability hereunder to the extent
permitted by law. Medicare will apply as primary coverage for participants over
the age of 65 and designated as retirees or non-employees; in other cases, this
Plan shall be primary to Medicare.

ARTICLE IX
CLAIMS AND CLAIMS REVIEW PROCEDURE

9.01   To obtain reimbursement for Medical, Dental and Vision Care Expenses
hereunder, a Participant or provider must submit a request for reimbursement,
together with such evidence of payment of such expenses as shall be required by
the Company in accordance with rules uniformly applied.

9.02   If any claim for benefits under the Plan is denied in whole or in part,
the Claims Procedure of the Applicable Group Health Plan shall apply, with the
Benefits Committee being the deciding body.

 

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE X
ADMINISTRATION

10.01   The Benefits Committee is the person or committee appointed by the
Company to be the administrator of the Plan, as defined in § 3(16)(A) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). In
carrying out its responsibilities under the Plan, the Benefits Committee shall
have full and final discretion and authority to interpret the terms of the Plan
and to determine eligibility for and entitlement to Plan benefits in accordance
with the terms of the Plan.

10.02   The Company shall indemnify and hold harmless the members of the
Benefits Committee, and any other persons to whom any duty of the Benefits
Committee is allocated or delegated from and against any and all liabilities,
claims, demands, costs and expenses, including attorneys’ fees, arising out of
an alleged breach in the performance of their fiduciary duties under the Plan
and under ERISA, other than such liabilities, claims, demands, costs and
expenses as may result from the gross negligence or willful misconduct of such
persons.

ARTICLE XI
MISCELLANEOUS

11.01   To the extent not preempted by ERISA, questions concerning the proper
interpretation of the terms of the Plan shall be determined in accordance with
the law of the Sate of Nevada.

11.02   The Benefits Committee shall keep a copy of the Plan document and any
other disclosure documents relating thereto that are in the public domain on
file at its office where Participants may inspect them during the Company’s
regular business hours. Upon request, the Benefits Committee shall provide a
Participant or Dependent with copies of such documents. The Benefits Committee
may charge the requesting party a reasonable charge for photocopying these
materials.

11.03   Except as otherwise provided herein, this document contains all of the
operative provisions of the Plan. Any conflict between the provisions of this
document and any other Company documents purporting to explain the rights,
benefits, or obligations of the parties hereunder shall be resolved in favor of
the Plan document. In the event that a court of competent jurisdiction shall
determine in a final judgment of decree that one or more of the provisions of
the Plan is invalid due to the provisions of applicable law, the Plan shall be
interpreted as if the invalid provision had been stricken form its provisions
and the remainder of the Plan document shall continue in full force and effect.

 

- 5 -



--------------------------------------------------------------------------------



 



11.04   The Company has the right to take whatever steps the Company deems
necessary or appropriate to comply with all applicable federal, state, local,
and employment tax withholding requirements on benefits and reimbursements
provided under this Plan. Without limiting the generality of the foregoing, upon
paying benefits or reimbursements under this Plan, the Company will have the
right to withhold taxes from any other compensation or other amounts which it
may owe to the Participant, or to require the Participant to pay to the Company
the amount of any taxes which the Company may be required to withhold with
respect to such payment or reimbursement.

The Pinnacle Entertainment, Inc. Executive Health Expense Plan has been executed
this 30th day of December, 2008.

            PINNACLE ENTERTAINMENT, INC.
      By:   /s/ John A. Godfrey         Title:  John A. Godfrey       
          Executive Vice President   

 

- 6 -



--------------------------------------------------------------------------------



 



SCHEDULE A
INTENTION TO CONFORM TO
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974
It is the intention of the Plan Sponsor to establish hereby a program of
benefits constituting an “Employee Welfare Benefit Plan” under ERISA.

      SUPPLEMENTAL ERISA INFORMATION

 
   
Plan Name:
  Pinnacle Entertainment, Inc.
 
  Employee Health & Welfare Benefit Plan
 
   
Plan Sponsor:
  Pinnacle Entertainment, Inc.
 
  3800 Howard Hughes Pkwy, #1800
 
  Las Vegas, NV 89109
 
   
Employer Identification:
  95-3667491
 
   
P/N:
  502
 
   
Type of Plan:
  Welfare Plan providing Medical Care and Prescription Drug Benefits for
Employees and Dependents
 
   
Type of Administration:
  The benefits for Medical, Dental and Vision Care and Prescription Drug
Coverage for Employees and Dependents are funded and provided by Pinnacle
Entertainment, Inc. The entity designated by the Plan Sponsor to pay claims for
benefits under this Plan is:
 
   
 
  Pinnacle Health Claims Management
 
  2248 Meridian Boulevard, #B
 
  Minden, NV 89423
 
   
Plan Administrator:
  Pinnacle Entertainment, Inc.
 
  3800 Howard Hughes Pkwy, #1800
 
  Las Vegas, NV 89109
 
   
Agent for Legal Services:
  Pinnacle Entertainment, Inc.
 
  3800 Howard Hughes Pkwy, #1800
 
  Las Vegas, NV 89109
 
   
Plan Year Ends:
  December 31

 

 